                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT WASHINGTON
                              TACOMA DIVISION


DEBORAH OCHSNER,                    )
                                    )
                  Plaintiff,        ) CIVIL NO. C18-5843 RSM
                                    )
      v.                            )    ORDER FOR DISMISSAL
                                    )    WITH PREJUDICE
                                    )
COMMISSIONER OF                     )
SOCIAL SECURITY,                    )
                                    )
                  Defendant.        )
____________________________________)

The Court having reviewed Plaintiff’s Motion for Dismissal with Prejudice and there

being no objection by the Defendant;

IT IS HEREBY ORDERED this matter is dismissed with prejudice.

      DATED this 12th day of March 2019.


                                        A
                                        RICARDO S. MARTINEZ
                                        CHIEF UNITED STATES DISTRICT JUDGE

Presented by:

Tom O’Neill
________________________                     S/ALEXIS L. TOMA
TOM O’NEILL WSBA #9363                       ALEXIS L. TOMA
Attorney for Plaintiff                       Assistant Regional Council
                                             Attorney for the Defendant
                                             (Per E-mail Authorization)




ORDER FOR DISMISSAL WITH PREJUDICE
                                       -1–
